Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites (emphasis added): 
1. A computer-implemented method for processing a natural language query, the method comprising: receiving text of the natural language query; extracting a set of features from the text through natural language processing; generating a structured query based on the set of features; normalizing the text to create a normalized natural language query; executing a search of a corpus via the structured query and the normalized natural language query; and returning results of the search.
Examiner finds that the emphasized portions of claim 1 recite an abstract idea—namely, mental processes. See MPEP 2106.04(a)(2)(III). 
When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data. See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). 
Turning to each limitation individually, the extracting step merely requires observation of a given text (e.g. a resume) and determining features such as experience, school attended, etc.  
The generating step merely requires mentally constructing a simple structured query (with or without the aid of pen and paper) based on the determined features. 
The normalizing step merely requires observation of a given text and evaluating whether words in the text are unnecessary for finding information. 
The additional element “1. A computer-implemented method for1 processing a natural language query, the method comprising” is recited at a high level of generality and such it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
With respect to the following additional element: 
receiving text of the natural language query
Examiner finds that element recites insignificant extra solution activity in the form of mere data gathering.  See MPEP 2106.05(g). Accordingly, this additional element does not integrate the abstract idea into a practical application. See id. 
With respect to the following additional element: 
executing a search of a corpus via the structured query and the normalized natural language query; and returning results of the search.

Examiner finds that element recites insignificant extra solution activity in the form of mere data gathering and outputting.  See MPEP 2106.05(g).
With respect to inventive concept, mere instructions to implement an abstract idea on a computer cannot provide an inventive concept.  See MPEP 2106.05(I)(A). 
The element “receiving text of the natural language query” recites receiving data.  Examiner submits this claim language is analogous to the following: 
i. . Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). . . 

See  MPEP 2106.05(d)(II). 

Examiner submits “executing a search of a corpus via the structured query and the normalized natural language query; and returning results of the search” is analogous to the following: 
i. . Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). . . 

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 . . . 

See MPEP 2106.05(d)(II). 
As such, these elements are well-understood, routine, and conventional and thus do not provide an inventive concept.  
	Claim 8 is rejected for the reasons above.  Additionally, “8. A computer program product for processing a natural language query, the computer program product comprising: one or more computer-readable tangible storage devices2 and program instructions stored on at least one of the one or more computer-readable tangible storage devices, wherein the program instructions are executable by a computer, the program instructions comprising” recites mere instructions to apply an exception and thus does not integrate the exception nor provide an inventive concept. See MPEP 2106.05(f)
	Similarly, “15. A computer system for processing a natural language query, the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more computer-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the program instructions comprising” recites mere instructions to apply an exception and thus does not integrate the exception nor provide an inventive concept. See MPEP 2106.05(f)
For the reasons above, claims 1,8, and 15  are each directed to an abstract idea without significantly more. 
Claim 4 recites “4. The computer-implemented method of claim 1, wherein normalizing the text comprises dropping unnecessary language from the text, and wherein the normalizing is according to applicable corresponding domain specific training.” Examiner finds this claim recites mental processes because it merely requires observation and evaluation of text. 
Claim 5 recites “5. The computer-implemented method of claim 1, wherein the set of features comprises one or more of keywords, entities, concepts, and relations” Examiner finds this claim recites mental processes because it merely requires observation and evaluation of text. 
Claim 6 recites “6. The computer-implemented method of claim 1, wherein the generated structured query comprises elements of the extracted set of features combined with logical operators.” Examiner finds this claim recites mental processes because it merely requires observation and evaluation of text. 
Claim 7 recites “7. The computer-implemented method of claim 1, wherein the natural language query is received from a user via an interface of the corpus.”  This element merely links the abstract idea to a computing (technological) environment and thus does not integrate the exception nor provide an inventive concept.  See MPEP 2106.05(h). 
Claims 11-14 and 18-20 are rejected for the same reasons above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 12-15, and 19-20 are rejected under 35 USC 102(a)(1). 
With respect to claim 1, Chang US 2016/0012105 A1 teaches “1. A computer-implemented method for processing a natural language query, the method comprising: receiving text of the natural language query” in ¶ 89 
[0089] Referring to FIG. 2, a user query language is “which movie did members of Girls Generation appear?”, and the natural language process engine 120 may perform a semantic analysis on the user query language to extract entities such as “Girls Generation (a singer group name), members (attributes), and movies (attributes)”.

(“which movie did members of Girls Generation appear?” is a natural language query); see also ¶ 66, ¶ 67 (“which movie did members of the singer group A appear?” is an example of a natural query);  ¶ 70 (“”how old” is natural language query); 
“extracting a set of features from the text through natural language processing” in ¶ 89 
[0089] Referring to FIG. 2, a user query language is “which movie did members of Girls Generation appear?”, and the natural language process engine 120 may perform a semantic analysis on the user query language to extract entities such as “Girls Generation (a singer group name), members (attributes), and movies (attributes)”.

(attributes and “a singer group name” are examples of features); see also ¶ 66 (features include relations); ¶ 70 (“age” is a feature”); 
“generating a structured query based on the set of features” in 
[0089] Referring to FIG. 2, a user query language is “which movie did members of Girls Generation appear?”, and the natural language process engine 120 may perform a semantic analysis on the user query language to extract entities such as “Girls Generation (a singer group name), members (attributes), and movies (attributes)”. Then, the natural language process engine 120 may generate query phrases from an upper concept to a lower concept, such as “members of Girls Generation>movies the members appeared>movie information” by analyzing relations between the entities, and generate the MQL 200 of FIG. 2 based on the query phrases. Referring to the MQL 200, a first level 210 is obtained by converting “members of Girls Generation” to an MQL, and “object/name”:Girls Generation” 211 and “person/member” 212 that is attribute information thereof may be obtained. A second level 220 is obtained by converting “movies the members appeared” to an MQL, and “person/movie_performed” 221 and “movie/person(member)” 222 may be obtained as attribute information of “person/member” 212. A third level 230 may be configured as “movie_member performed” 231 that is detail information of a movie and attribute information of “movie/person(member)” 222.

(Examiner finds MQL 200 is a type of structured query); see also ¶ 68; 
 “normalizing the text to create a normalized natural language query” in ¶ 89 
[0089] Referring to FIG. 2, a user query language is “which movie did members of Girls Generation appear?”, and the natural language process engine 120 may perform a semantic analysis on the user query language to extract entities such as “Girls Generation (a singer group name), members (attributes), and movies (attributes)”. Then, the natural language process engine 120 may generate query phrases from an upper concept to a lower concept, such as “members of Girls Generation>movies the members appeared>movie information” by analyzing relations between the entities, and generate the MQL 200 of FIG. 2 based on the query phrases. Referring to the MQL 200, a first level 210 is obtained by converting “members of Girls Generation” to an MQL, and “object/name”:Girls Generation” 211 and “person/member” 212 that is attribute information thereof may be obtained. A second level 220 is obtained by converting “movies the members appeared” to an MQL, and “person/movie_performed” 221 and “movie/person(member)” 222 may be obtained as attribute information of “person/member” 212. A third level 230 may be configured as “movie_member performed” 231 that is detail information of a movie and attribute information of “movie/person(member)” 222.

(Examiner finds “members of Girls Generation>movies the members appeared>movie information” is normalized because words such as “which” are removed); 
“executing a search of a corpus via the structured query” in ¶ 96 and ¶ 97 (corpus is searched “via” the MQL by translating the MQL to an OQL); 
“and the normalized natural language query; in ¶ 96 and ¶ 97 (corpus is searched “via” the normalized natural query in that the normalized query is translated to MQL which is translated to OQL3); 
“and returning results of the search” in ¶ 96 and ¶ 97. 
Claim 8 and 15 are rejected for the same reason. 
With respect to claim 5, Chang teaches “5. The computer-implemented method of claim 1, wherein the set of features comprises one or more of keywords, entities, concepts, and relations” 
[0089] Referring to FIG. 2, a user query language is “which movie did members of Girls Generation appear?”, and the natural language process engine 120 may perform a semantic analysis on the user query language to extract entities such as “Girls Generation (a singer group name), members (attributes), and movies (attributes)”. Then, the natural language process engine 120 may generate query phrases from an upper concept to a lower concept, such as “members of Girls Generation>movies the members appeared>movie information” by analyzing relations between the entities, and generate the MQL 200 of FIG. 2 based on the query phrases. Referring to the MQL 200, a first level 210 is obtained by converting “members of Girls Generation” to an MQL, and “object/name”:Girls Generation” 211 and “person/member” 212 that is attribute information thereof may be obtained. A second level 220 is obtained by converting “movies the members appeared” to an MQL, and “person/movie_performed” 221 and “movie/person(member)” 222 may be obtained as attribute information of “person/member” 212. A third level 230 may be configured as “movie_member performed” 231 that is detail information of a movie and attribute information of “movie/person(member)” 222.

Claim 12 and 19 are rejected for the same reason. 
With respect to claim 6, Chang teaches “6. The computer-implemented method of claim 1, wherein the generated structured query comprises elements of the extracted set of features combined with logical operators.” 
[0107] For example, when a user query is “which actress is the same age as the actress B?”, query phrases, such as “what is the age (N) of the actress B?” and “which actress is N years old?”, may be obtained via a semantic analysis. Here, with respect to an entity “actress B”, the “age (N)” is not an entity but is an attribute value of the entity “actress B”, and thus “the age (N) of the actress B” and “an actress who is N years old” are not in upper-lower levels that are linked to each other. In this case, data corresponding to “the age (N) of the actress B” is derived, “people” who are “N years old” are inversely searched for, and data satisfying “occupation-actor” and “gender-female” is selected from among the “people”, according to a logical operation.

Claim 13 and 20 are rejected for the same reason. 
With respect to claim 7, Chang teaches “ wherein the natural language query is received from a user via an interface of the corpus” in Fig. 1 item 110; Fig. 6 item 601. Claim 14 is rejected for the same reason.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1, 8, and 15 above and further in view of Hakkani-Tur US 20150178273 A1. 
With respect to claim 4, Chang teaches “wherein normalizing the text comprises dropping unnecessary language from the text” in ¶ 89 (“which” is dropped, for example); 
It appears Chang fails to explicitly teach “and wherein the normalizing is according to applicable corresponding domain specific training.” However, Hakkani-Tur US 20150178273 A1teaches “and wherein the normalizing is according to applicable corresponding domain specific training” in 
[0022] Embodiments of a relation detection model training solution are described herein and illustrated in the accompanying figures. The relation detection model training solution mines freely available resources from the World Wide Web to train a relationship detection model for use during linguistic processing. The relation detection model training system searches the web for pairs of entities extracted from a knowledge graph that are connected by a specific relation. Performance is enhanced by clipping search snippets to extract patterns that connect the two entities in a dependency tree and refining the annotations of the relations according to other related entities in the knowledge graph. The relation detection model training solution scales to other domains and languages, pushing the burden from natural language semantic parsing to knowledge base population. The relation detection model training solution exhibits performance comparable to supervised solutions, which require design, collection, and manual labeling (i.e., annotation) of natural language data.

[0028] Reliance on knowledge graph semantic space by a natural language understanding system is a radical departure from the state of the art and contrary to existing natural language understanding system literature; however, a knowledge graph-based natural language understanding system (as opposed to provides significant benefits when compared a semantic template-based system. First, the knowledge graph-based system is easier to implement. Second, the knowledge graph-based system naturally scales to the many knowledge graph domains. Third, the knowledge graph-based system naturally scales to a large number of languages. Fourth, the knowledge graph-based system enables a wide variety of unsupervised training approaches for use in natural language understanding. Fifth, by definition, the knowledge graph-based system guarantees semantic consistency with the backend information sources resulting in more direct natural language understanding interpretations.

[0036] The relation detection model training method begins with an identify relations operation 402 that identifies the relations between nodes (i.e., entities) in the domain knowledge graph based on the defined schema (i.e., ontology) associated with the knowledge graph.

Chang and Hakkani-Tur are analogous art because they are from the same field of endeavor as the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the normalizing in Chang to include and wherein the normalizing is according to applicable corresponding domain specific training” as taught by Hakkani-Tur. 
The motivation would have been to the following: 
First, the knowledge graph-based system is easier to implement. Second, the knowledge graph-based system naturally scales to the many knowledge graph domains. Third, the knowledge graph-based system naturally scales to a large number of languages. Fourth, the knowledge graph-based system enables a wide variety of unsupervised training approaches for use in natural language understanding. Fifth, by definition, the knowledge graph-based system guarantees semantic consistency with the backend information sources resulting in more direct natural language understanding interpretations.

Hakkani Tur at ¶ 28. 
Claims 11 and 18 are rejected for the same reasons as claim 4 above. 
Allowable Subject Matter
Claims 2-3, 9-10, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/           Primary Examiner, Art Unit 2159                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner finds that preamble has no patentable weight because it does not breathe any meaning to the claim other than what is already in the body of the claim. 
        2 Examiner finds the claimed computer readable tangible storage devices do not include transitory signals. See Applicant’s specification at ¶¶ 61-63